Case 1:20-cv-10938 Document 1-1 Filed 12/28/20 Page 1 of 6

EXHIBIT A
Case 1:20-cv-10938 Document 1-1 Filed 12/28/20 Page 2 of 6

(fo tity « Lv vu UA RU Oe ey VI eve ey ev sey

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/07/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
- x Index No.
STELLA GARSON,
Date Filed:
Plaintiff(s),
- against - SUMMONS
VICTORIA'S SECRET STORES, LLC. The basis of venue is:

where plaintiff resides
laintiff resides at:
Defendant(s). 340 East 64th St Apt 17J
New York, NY 10065
x

 

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action, and
to serve a copy of your Answer, or if the Complaint is not served with a Summons, to serve a
Notice of Appearance, on the plaintiff's attommey(s) within 20 days after the service of this
Summons, exclusive of the date of service, or within 30 days after completion of service where
service is made in any other manner than by personal delivery within the State. In case of your
failure to appear or answer, judgment may be taken against you by default for the relief
demanded in the Complaint.

New York County is designated as the place of trial on the basis of the residence
of the plaintiff, which is 340 East 64th St Apt 17J New York, NY 10065.

Dated: New York, New York
January 29, 2020

Yours etc
Ouse).

.

a — Sa

Law Offices of Alan A. Tarzy
Attorney for Plaintiff

360 Lexington Avenue, Suite 1501
New York, New York 10017-6502
(212) 370-9000

 

Defendants Address:

VICTORIA'S SECRET STORES, LLC.
cio CT CORPORATION SYSTEM

28 LIBERTY ST.

NEW YORK, NEW YORK, 10005

Toff 4
Case 1:20-cv-10938 Document 1-1 Filed 12/28/20 Page 3 of 6

(2s UN Oa ee I ee

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/07/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
wonnne nnn nrnn nner nen enna ---- X Index No.
STELLA GARSON,
Plaintiff(s),
- against - VERIFIED COMPLAINT
VICTORIA'S SECRET STORES, LLC.
Defendant(s).
ee: 4

Plaintiff, by her attorney, Alan A. Tarzy, alleges the following upon information
and belief:

1. At the time of the commencement of this action, plaintiff STELLA
GARSON was and still is a resident of the City County and State of New York, .

2. Upon information and belief, at all times relevant hereto, defendant
VICTORIA'S SECRET STORES, LLC. was and still is a domestic corporation, organized
and existing under the Business Corporation Law of the State of New York, having an office and
principal place of business at 1328 Broadway New York, NY 10001.

3. Upon information and belief, at all times relevant hereto, defendant
VICTORIA'S SECRET STORES, LLC, was and still is a foreign limited liability company,
organized and existing under the Laws of the State of Delaware and authorized to do businesses
in the State of New York.

4. The cause of action herein alleged arose in the City, County of New York

and State of New York.

2? of

wa
Case 1:20-cv-10938 Document 1-1 Filed 12/28/20 Page 4 of 6

 

Le a tb » Ay aS 4 aie LIVE vey Vis oVvevV ha. Wu x!
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/07/2020
5. That this action falls within one or more of the exemptions set forth in
CPLR 1602.
6, Upon information and belief, at all times relevant hereto, defendant

VICTORIA'S SECRET STORES, LLC leased a retail business premises (the "Premises")
located on the ground floor and/or basement of the building known as 1328 Broadway New
York, NY and operated a retail store at the Premises, which was open to the public, under the
trade name of VICTORIA'S SECRET:

7. Upon information and belief, at all times relevant hereto, defendant
VICTORIA'S SECRET STORES LLC. Owned all or part of the Premises and operated a
retail store at said Premises, which was open to the public, under the trade name of
VICTORIA'S SECRET.

8. That on June 26, 2019, and at all times herein mentioned, Defendant,
VICTORIA'S SECRET STORES LLC operated the Premises.

9, That on June 26, 2019, and at all times herein mentioned, Defendant
VICTORIA’S SECRET STORES LLC. managed the Premises.

10, That on June 26, 2019, and at all times herein mentioned, Defendant
VICTORIA’S SECRET STORES, maintained the Premises.

11. That on June 26, 2019, and at all times herein mentioned, Defendant
VICTORIA'S SECRET STORES, LLC controlled the Premises.

12. That on June 26, 2019, and at all times herein mentioned, it was the duty
of Defendant VICTORIA'S SECRET STORES, LLC to design, construct, alter, repair,

furnish and maintain the Premises in a reasonably safe condition.

3 af 45
Case 1:20-cv-10938 Document 1-1 Filed 12/28/20 Page 5 of 6

-~ tor. 44. ¥ AW Ne WY Vey tf ove bwe Vw Seedy

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 02/07/2020

13. Onor about June 26, 2019, plaintiff was lawfully at the Premises, when
she was caused to trip and fall due to the negligence of the defendant, its agents, servants and
employees, departments, agencies and those acting under their directions, behest and control, in
the design, construction, maintenance, inspection, furnishing repair, ownership, operation,
management and control of the Premises and specifically the rug/carpet/mat located there, such
rug/carpet/mat having been in a defective and generally dangerous condition.

14. As arresult of said negligence, the plaintiff was caused to sustain serious
injuries and to have suffered, pain, shock and mental anguish; that these injuries and their effects
will be permanent; as a result of said injuries, plaintiff was caused and will continue to incur
medical care and attention, and plaintiff was and will continue to be rendered unable to perform
plaintiff's normal activities and duties and has sustained losses as a result therefrom.

15. That no negligence on the part of the Plaintiff contributed to the
occurrence alleged herein in any manner whatsoever.

16. That by reason of the foregoing, the plaintiff was damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

WHEREFORE, Plaintiff demands judgment against the Defendants herein, in a
sum exceeding the jurisdictional limits of all lower courts which would otherwise have
jurisdiction, together with the costs and disbursements of this action.

Dated: New York, New York
January 29, 2020 ee

Yours, ete. 9 <— —— a
1 Cot a Adee >

Law Offices of Alan A. Tarzy

Attorney for Plaintiff

360 Lexington Avenue, Suite 1501

New York, New York 10017-6502

(212) 370-9000

 

4 of 5
Case 1:20-cv-10938 Document 1-1 Filed 12/28/20 Page 6 of 6

(£{ 2h, aia AWE wh We Vf owe Av. WU Say

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/07/2020

INDIVIDUAL VERIFICATION

STATE OF NEW YORK )
)ss.:

COUNTY OF NEW YORK )

Stella Garson being duly sworn says:

I am the plaintiff in the action herein; I have read the annexed Summons and
Verified-Complaint, know the contents thereof and the same are true to my knowledge, except

those matters therein which are stated to be alleged on information and belief, and as to those

matter J believe them to be true.

A Ae Zo cana

“Stclla Garson

Sworn to before me on this
29" day of January, 2020

a - :
tia

Omen La. a ae 4
Notary Public

 

A of 45
